DETAILED ACTION
1.	Applicant's amendment filed on February 11, 2022 has been entered.  Claims 1-6 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed February 11, 2022 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-6 are allowed for the reasons argued by Applicants on pages 2-5 of Remarks, filed February 11, 2022.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Park; Sung-joon et al. (US 7702286 B2) discloses a remote diagnostic system (RDS) data security device and method are provided, in which an interface unit receives an RDS command from a host, a storage unit stores a security setting for RDS data, and a control unit performs an operation for the RDS data according to the RDS command and the security setting, wherein the result obtained by the performance is selectively transmitted externally. Accordingly, since the reading and writing operations of RDS data are performed according to an RDS command received from the host and previously stored security setting, and the result obtained by the reading and writing operations is displayed, data collected in the RDS can be prevented from being transmitted to the server without permission, and data allowed to an authorized user can be transmitted to the server.
The prior art of record Honda; Ryohjj et al. (US 6477353 B1) discloses Information transmitted from an information origin is transferred from one mobile station to another. At this time, in the mobile station, the transmission of the information is controlled so that the information is not transmitted to a distance more than a predetermined value from the position of the information origin. A valid period of the 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Park; Sung-joon et al. (US 7702286 B2), and further in view of Honda; Ryohjj et al. (US 6477353 B1), do not disclose these specific limitations of processing circuitry that, in operation, performs operations including judging whether a predetermined condition is satisfied for the frame received by the receiver, in a case where the predetermined condition is judged to be satisfied for the frame received by the receiver, updating the at least one examination parameter stored in the parameter storage; in a case where the predetermined condition is judged not to be satisfied for the frame received by the receiver, not updating the at least one examination parameter stored in the parameter storage; executing an examination, based on the at least one examination parameter stored in the parameter storage after the judging, as to whether the frame received by the receiver is an attack frame; and performing a process depending on a result of the execution of the examination such that an influence of an attack frame on at least one electronic control unit is suppressed (emphasis added), as set forth in claim 1, similar to claims 5 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        February 25, 2022